            Case 1:20-mj-06295-UA Document 6 Filed 07/20/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 UNITED STATES OF AMERICA

                           v.                                               Order of Continuance

 VICTOR A. SANCHEZ-SANTA,                                                            20 Mag. 6295

                                     Defendant.
 -------------------------------------------------------X

        Upon the application of the United States of America and the affirmation of T. Josiah Pertz,

Assistant United States Attorney for the Southern District of New York, it is found that the

defendant was charged with violating 18 U.S.C. §§ 844(f) and 2, in a complaint dated June 16,

2020, and was taken into federal custody on June 18, 2020;

        It is further found that the defendant was presented before Magistrate Judge James L. Cott

on June 18, 2020, and was ordered detained;

        It is further found that Mark Gombiner, Esq., counsel for defendant, and Assistant United

States Attorney T. Josiah Pertz have been engaged in, and are continuing, discussions concerning

a possible disposition of this case;

        It is further found that the Government has requested a continuance of 30 days to engage

in further discussions with counsel about the disposition of this case and that the defendant, through

counsel, has consented that such a continuance may be granted for that purpose and has specifically

waived his right to be charged in an indictment or information for an additional 30 days; and

        It is further found that the granting of such a continuance best serves the ends of justice

and outweighs the best interests of the public and the defendant in a speedy trial; and therefore it

is
           Case 1:20-mj-06295-UA Document 6 Filed 07/20/20 Page 2 of 4




       ORDERED that the request for a continuance pursuant to 18 U.S.C. ' 3161(h)(7)(A) is

hereby granted until August 19, 2020, and that a copy of this Order and the affirmation of Assistant

United States Attorney T. Josiah Pertz be served on this date on counsel for the defendant by the

United States Attorney=s Office.

Dated: New York, New York
       July 13, 2020
       July 20, 2020


                                              ____________________________________
                                              HONORABLE BARBARA MOSES
                                              UNITED STATES MAGISTRATE JUDGE
                                              SOUTHERN DISTRICT OF NEW YORK




                                                 2
            Case 1:20-mj-06295-UA Document 6 Filed 07/20/20 Page 3 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 UNITED STATES OF AMERICA
                                                                         Affirmation in Support of
                           v.                                Application for Order of Continuance

 VICTOR A. SANCHEZ-SANTA,                                                            20 Mag. 6295

                                     Defendant.
 -------------------------------------------------------X

State of New York                                   )
County of New York                                  : ss.:
Southern District of New York                       )

        T. Josiah Pertz, pursuant to Title 28, United States Code, Section 1746, hereby declares

under penalty of perjury:

        1. I am an Assistant United States Attorney in the Southern District of New York. I submit

this affirmation in support of an application for an order of continuance of the time within which

an indictment or information would otherwise have to be filed, pursuant to 18 U.S.C.

'3161(h)(7)(A).

        2. The defendant was charged in a complaint dated June 16, 2020, with violating 18 U.S.C.

§§ 844(f) and 2. The defendant was taken into federal custody on June 18, 2020, and was presented

before Magistrate Judge James L. Cott on June 18, 2020. The defendant was represented by Mark

Gombiner, Esq. and ordered released on bond.

        3. At the initial presentment, defense counsel consented to a waiver of her client=s right

pursuant to Rule 5.1 of the Federal Rules of Criminal Procedure to a preliminary hearing within

14 days of the initial appearance. Accordingly, under the Speedy Trial Act the Government

initially had until July 20, 2020, within which to file an indictment or information.
           Case 1:20-mj-06295-UA Document 6 Filed 07/20/20 Page 4 of 4




       4. Defense counsel and I have had discussions regarding a possible disposition of this case.

The negotiations have not been completed and we plan to continue our discussions, which have

been made substantially more difficult by the current public health situation, but do not anticipate

a resolution before the deadline under the Speedy Trial Act expires on July 20, 2020.

       5. Therefore, the Government is requesting a 30-day continuance until August 19, 2020, to

continue the foregoing discussions and reach a disposition of this matter. On July10, 2020, defense

counsel consented to this request.

       6. For the reasons stated above, the ends of justice served by the granting of the requested

continuance outweigh the best interests of the public and defendant in a speedy trial.

Dated: New York, New York
       July 13, 2020

                                              /s/ T. Josiah Pertz_____________
                                              T. Josiah Pertz
                                              Assistant United States Attorney
                                              212-637-2246
                                              timothy.pertz@usdoj.gov




                                                 2
